DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation “an OCT signal for producing OCT data” in line 3.  Is the OCT signal the same or different than the OCT information as recited in claim 16. Claim 16 recites that the OCT data stream is generated from OCT information.   
Response to Arguments
Applicant’s arguments in combination with amendments, see remarks and claims, filed 04/22/2022, with respect to the rejection(s) of claim(s) 2-3, 6, 9, 13-29 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub No. 20170280989 granted to Heeren in view of 20110282190 granted to Caffey et al. (presented on IDS).
Claims 1, 4-5, 7-8, 10-12 remain rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 6, 9, 13-29 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20170280989 granted to Heeren (hereinafter “Heeren”) in view of 20110282190 granted to Caffey et al. (hereinafter “Caffey”).
Regarding claim 16, Heeren discloses a system for treating an eye (para 0006, “ophthalmic surgical system”), the system comprising: at least one probe that is insertable into and repositionable in an eye to perform a surgical procedure (paras 0012-0013, 0054 “surgical instrument”; fig. 1), a probe of the at least one probe defining a probe axis that extends from a distal portion of the probe (It is noted that the “probe axis” is understood to be the central axis of the surgical instrument which extend through the device), the probe further configured to obtain and transmit optical coherence tomography (OCT) information regarding the probe and tissue distal to the distal portion of the probe (para 0012, “OCT system”, para 0053 “a probe-based OCT system 134…generate OCT images 136 is substantially the same manner as described above with regard to OCT system 114 except that the OCT imaging beam generated by probe-based OCT system” and para 0054 “surgical instrument 146 may additionally or alternatively be integrated with OCT imaging probe”; para 0054 “distance between the distal tip of surgical instrument 146 and eye 102 may be determined”); a viewing device; and at least one processor configured to: generate an OCT data stream from the OCT information (para 0049 “OCT image(s) generated by OCT system 114…communicated to real-time data projection unit 116 for display to a surgeon via one or both eyepieces 104”; para 0051 “Real-time data projection unit 116 may include any suitable device for projecting an image and may include any suitable optics… real-time data projection unit 116 may comprise one of a heads-up-display”); receive, from the probe when the probe have been inserted into the eye and positioned and repositioned, OCT data from the OCT data stream, the OCT data updating as the probe is repositioned (para 0061 “Tracking unit 144 of surgical microscope 100 is operable to determine location/position, depth, proximity, and motion of surgical instrument 146 within the patient's eye 102 based at least in part on fundus images 148 generated by imaging unit 142 and depth-resolved or three-dimensional images generated by a depth imaging system, such as OCT system”); determine, from the OCT data, at least one position of the probe relative to at least one of the target location or adjacent tissue as the probe repositioned (para 0006 “modify the visual indicator to track a change in the location of the distal tip within the fundus image in real-time”) display, on the viewing device, based on the determined at least one position, a graphical visual element for repositioning the probe the graphical visual element updating as the probe is repositioned (para 0009 “processor and memory of the tracking system are configured to generate the visual indicator to overlay the distal tip of the surgical instrument”, para 0010 “configured to modify the visual indicator to indicate the change in the distance between the distal tip of the surgical instrument and the retina by increasing or decreasing the size of the visual indicator in proportion to the change in distance between the distal tip of the surgical instrument and the retina”); and determine, from the graphical visual element, that the probe is positioned such that the [device] has reached the target location (para 0006 “modify the visual indicator to indicate a change in the distance between the distal tip of the surgical instrument and the retina in real-time”, paras 0010-0011).
Heeren fails to disclose the system for treating glaucoma by inserting a probe into the anterior chamber; having an implant located at or near the distal portion of the probe wherein the implant configured for insertion into target tissue at a target location; the target location being on or near at least one of a trabecular meshwork or a Schlemm's canal of the eye.
Caffey teaches a probe having a forward imaging optical coherence tomography for performing manipulations within the OCT field of view. The probe combines OCT imaging and surgical manipulation capabilities into a single tool, allowing surgeons to improve their implantation times and the safety of the overall implantation and dissection (para 0010, 0018). The probe (device) assists the surgeon in placing implants such as stents or other implants (para 0041; fig 1B). Caffey teaches that the system is a used to perform glaucoma surgery wherein glaucoma shunt 180 is manipulated in the anterior chamber of the eye while the collecting channel 195 within the Canal of Schlemm is visualized at the same time (para 0041). It would have been obvious to one of ordinary skill in the art at the time to modify the OCT based surgical instrument of Heeren with the teachings of Caffey to include an implant at or near the distal portion of the probe to provide the predictable result of allowing surgeons to improve their implantation times and the safety of the overall implantation and dissection.

Regarding claim 2, Heeren as modified by Caffey (hereinafter “modified Heeren”) renders the system of claim 16 obvious as recited hereinabove, Heeren discloses wherein the at least one processor is further configured such that the OCT data for repositioning the probe includes at least one graphical visual element that is configured to change based on a position and an orientation of the probe (para 0006 “modify the visual indicator to indicate a change in the distance between the distal tip of the surgical instrument and the retina in real-time”, para 0010-0011; para 0063 “Processor 154 may detect and calculate the location and/or orientation (or the change of the location and orientation) of surgical instrument”).  

Regarding claim 3, modified Heeren renders the system of claim 16 obvious as recited hereinabove, Heeren teaches wherein the at least one processor is further configured such that the OCT data for repositioning the probe includes at least one graphical visual element positioned to show at least one of a relative distance between the distal portion of the probe and the trabecular meshwork of the eye (para 0006 “modify the visual indicator to indicate a change in the distance between the distal tip of the surgical instrument and the retina in real-time”, para 0010-0011; para 0063 “Processor 154 may detect and calculate the location and/or orientation (or the change of the location and orientation) of surgical instrument”; Caffey teaches the target of the eye being the trabecular meshwork in a glaucoma surgery (see rejection of claim 16 and para 0060), a relative distance between the distal portion of the probe and the juxtacanalicular trabecular meshwork of the eye, or a relative distance between the distal portion of the probe and the inner wall of the Schlemm's canal of the eye (it is noted that only one of the above is required).  

Regarding claim 6, modified Heeren renders the system of claim 17 obvious as recited hereinabove, Heeren teaches wherein information from the viewing device is visible through at least one of oculars of the microscope or via images from the camera system (para 0047).  

Regarding claim 9, modified Heeren renders the system of claim 17 obvious as recited hereinabove, Heeren teaches wherein the viewing device is separate from the at least one microscope or camera system (para 0015 “displayed in an eyepiece or on a heads-up screen”).  

Regarding claim 13, modified Heeren renders the system of claim 16 obvious as recited hereinabove, Heeren teaches the probe axis (see rejection of claim 16), Caffey teaches the probe is configured to extend toward the Schlemm's canal of the eye based on a location in a target tissue region, the location including at least one of a region in a collector channel network, a field that includes an increased density of collector channels, a field that contains larger vessels, a field that contains a larger distribution of vessels, a field that contains vessels that are less obstructed, or a field that corresponds to circumferential flow areas provided by the Schlemm's canal of the eye (para 0041 “collecting channel 195 within the Canal of Schlemm is visualized at the same time”; it is noted that visualizing the collecting channels allows the surgeon to determine and target the desired location).  

Regarding claim 14, modified Heeren renders the system of claim 16 obvious as recited hereinabove, Heeren teaches wherein the probe includes a single bi-directional optical fiber for obtaining and transmitting the OCT information (para 0054 “Surgical instrument 146 may include one or more optical fibers and extending down the length of the instrument toward its distal tip to transmit and/or receive an OCT imaging beam”).  

Regarding claim 15, modified Heeren renders the system of claim 16 obvious as recited hereinabove, Heeren teaches wherein the OCT data for repositioning the probe comprise OCT data for repositioning the probe in three dimensions (para 0061, para 0069 discussing the x-y position of the distal tip. At least tracking the distance, depth, and insertion of the instrument is considered to be in z-direction.; para 0076).  

Regarding claim 17, modified Heeren renders the system of claim 16 obvious as recited hereinabove, Heeren teaches further comprising at least one of a microscope or a camera system external to the eye (para 0016 “the imaging unit comprises at least one of a surgical microscope”; para 0054) and configured to use visible light to form an image of structures of the eye that can be viewed through at least one of the microscope, the camera system, or the viewing device (para 0054), the image lacking the trabecular meshwork of the eye and the Schlemm's canal of the eye due to total internal reflection of the visible light when viewing through a cornea of the eye (This is considered to be functional language; it is understood that due to the internal reflection of the light, the trabecular meshwork of the ye and the Schlemm’s canal of the eye would not be visible using external imaging device/microscope).  


Regarding claim 18, modified Heeren renders the system of claim 17 obvious as recited hereinabove, Heeren teaches wherein the at least one microscope or camera system is further configured with the viewing device to form an image of otherwise not visible structures of the eye without using a goniolens (para 0053; also see Caffey).  

Regarding claim 19, modified Heeren renders the system of claim 17 obvious as recited hereinabove, Heeren teaches wherein the viewing device is configured to display at least one graphical visual element (para 0006, 0023), Caffey teaches corresponding to an inner wall of the Schlemm's canal of the eye in addition to the image of the eye (para 0041 “collecting channel 195 within the Canal of Schlemm is visualized at the same time”; para 0061, fig. 8B).  

Regarding claim 20, modified Heeren renders the system of claim 16 obvious as recited hereinabove, Caffey teaches wherein the at least one processor is further configured to: determine, from the OCT data, a thickness of the trabecular meshwork of the eye; and display, on the viewing device, data corresponding to the determined thickness of the trabecular meshwork of the eye, wherein the data corresponding to the determined thickness of the trabecular meshwork of the eye is configured to allow a determination whether the trabecular meshwork of the eye is compressed (para 0008 “Cross-sectional images of the posterior or anterior structures of the eye are produced by OCT scanning using the optical back-reflecting of light in a fashion analogous to B scan ultrasonography. The anatomic layers within the retina can be differentiated, retinal thickness can be measured…”; it is understood that the system can be used to determine the trabecular meshwork during glaucoma surgeries).  

Regarding claim 21, modified Heeren renders the system of claim 16 obvious as recited hereinabove, Heeren teaches further comprising a microscope OCT unit obtaining second OCT data, wherein the second OCT data is included in the OCT data stream (para 0039 “Surgical microscope 100 may additionally include an integrated OCT system 114”).  

Regarding claim 22, Heeren discloses a system for treating an eye (para 0006, “ophthalmic surgical system”), the system comprising: a probe that is insertable into and repositionable in an eye to perform a surgical procedure (paras 0012-0013, 0054 “surgical instrument”, fig. 1), the probe defining a probe axis that extends from a distal portion of the probe (It is noted that the “probe axis” is understood to be the central axis of the surgical instrument which extend through the device); a fiberoptic-based optical coherence tomography (OCT) system for generating OCT data regarding the probe and tissue distal to the distal portion of the probe (para 0012, “OCT system”, para 0053 “a probe-based OCT system 134…generate OCT images 136 is substantially the same manner as described above with regard to OCT system 114 except that the OCT imaging beam generated by probe-based OCT system” and para 0054 “surgical instrument 146 may additionally or alternatively be integrated with OCT imaging probe”; para 0054 “distance between the distal tip of surgical instrument 146 and eye 102 may be determined”), wherein the fiberoptic based OCT system comprises one or more optical fibers at least partially disposed within the probe, wherein the one or more optical fibers are configured to transmit and receive an OCT signal for producing the OCT data (para 0054 “Surgical instrument 146 may include one or more optical fibers and extending down the length of the instrument toward its distal tip to transmit and/or receive an OCT imaging beam”); a viewing device (para 0049 “OCT image(s) generated by OCT system 114…communicated to real-time data projection unit 116 for display to a surgeon via one or both eyepieces 104”; para 0051 “Real-time data projection unit 116 may include any suitable device for projecting an image and may include any suitable optics… real-time data projection unit 116 may comprise one of a heads-up-display”); and at least one processor configured to: receive, when the probe have been inserted into the eye and positioned and repositioned (para 0061 “Tracking unit 144 of surgical microscope 100 is operable to determine location/position, depth, proximity, and motion of surgical instrument 146 within the patient's eye 102 based at least in part on fundus images 148 generated by imaging unit 142 and depth-resolved or three-dimensional images generated by a depth imaging system, such as OCT system”) the OCT data, the OCT data updating as the probe repositioned (para 0037); determine, from the OCT data, at least one position of the probe relative to at least one of the target location or adjacent tissue as the probe are repositioned (para 0006 “modify the visual indicator to track a change in the location of the distal tip within the fundus image in real-time”); display, on the viewing device, based on the determined at least one position, a graphical visual element for repositioning the probe such that the [device] extends toward the target location, the graphical visual element data updating as the probe is repositioned (para 0009 “processor and memory of the tracking system are configured to generate the visual indicator to overlay the distal tip of the surgical instrument”, para 0010 “configured to modify the visual indicator to indicate the change in the distance between the distal tip of the surgical instrument and the retina by increasing or decreasing the size of the visual indicator in proportion to the change in distance between the distal tip of the surgical instrument and the retina”); and determine, from the graphical visual element, that the probe positioned such that [device] has reached the target location (para 0006 “modify the visual indicator to indicate a change in the distance between the distal tip of the surgical instrument and the retina in real-time”, paras 0010-0011).
Heeren fails to disclose the system for treating glaucoma by inserting a probe into the anterior chamber; having an implant located at or near the distal portion of the probe wherein the implant configured for insertion into target tissue at a target location; the target location being on or near at least one of a trabecular meshwork or a Schlemm's canal of the eye.
Caffey teaches a probe having a forward imaging optical coherence tomography for performing manipulations within the OCT field of view. The probe combines OCT imaging and surgical manipulation capabilities into a single tool, allowing surgeons to improve their implantation times and the safety of the overall implantation and dissection (para 0010, 0018). The probe (device) assists the surgeon in placing implants such as stents or other implants (para 0041; fig 1B). Caffey teaches that the system is a used to perform glaucoma surgery wherein glaucoma shunt 180 is manipulated in the anterior chamber of the eye while the collecting channel 195 within the Canal of Schlemm is visualized at the same time (para 0041). It would have been obvious to one of ordinary skill in the art at the time to modify the OCT based surgical instrument of Heeren with the teachings of Caffey to include an implant at or near the distal portion of the probe to provide the predictable result of allowing surgeons to improve their implantation times and the safety of the overall implantation and dissection.

Regarding claim 23, modified Heeren renders the system of claim 22 obvious as recited hereinabove, Heeren teaches further comprising at least one of a microscope or a camera system external to the eye (para 0016 “the imaging unit comprises at least one of a surgical microscope”; para 0054) and configured to use visible light to form an image of structures of the eye that can be viewed through at least one of the microscope, the camera system, or the viewing device (para 0054).  

Regarding claim 24, modified Heeren renders the system of claim 23 obvious as recited hereinabove, Heeren teaches wherein information from the viewing device is visible through at least one of oculars of the microscope or via images from the camera system (para 0047).  

Regarding claim 25, modified Heeren renders the system of claim 23 obvious as recited hereinabove, Heeren teaches wherein the viewing device displays the image of the structures of the eye and the OCT data concurrently (para 0054).

Regarding claim 26, Heeren discloses a system for treating an eye (para 0006, “ophthalmic surgical system”), the system comprising: a probe that is insertable into and repositionable in an eye to perform a surgical procedure (paras 0012-0013, 0054 “surgical instrument”; fig. 1), the probe defining a probe axis that extends from a distal portion of the probe (It is noted that the “probe axis” is understood to be the central axis of the surgical instrument which extend through the device); a microscope optical coherence tomography (OCT) system for generating OCT data (para 0012, “OCT system”, para 0053 “a probe-based OCT system 134…generate OCT images 136 is substantially the same manner as described above with regard to OCT system 114 except that the OCT imaging beam generated by probe-based OCT system” and para 0054 “surgical instrument 146 may additionally or alternatively be integrated with OCT imaging probe”; para 0054 “distance between the distal tip of surgical instrument 146 and eye 102 may be determined”); a viewing device (para 0049 “OCT image(s) generated by OCT system 114…communicated to real-time data projection unit 116 for display to a surgeon via one or both eyepieces 104”; para 0051 “Real-time data projection unit 116 may include any suitable device for projecting an image and may include any suitable optics… real-time data projection unit 116 may comprise one of a heads-up-display”); and at least one processor configured to: receive, when the probe have been inserted into the eye and positioned and repositioned the OCT data, the OCT data updating as the probe repositioned (para 0061 “Tracking unit 144 of surgical microscope 100 is operable to determine location/position, depth, proximity, and motion of surgical instrument 146 within the patient's eye 102 based at least in part on fundus images 148 generated by imaging unit 142 and depth-resolved or three-dimensional images generated by a depth imaging system, such as OCT system”); determine, from the OCT data, at least one position of the probe relative to at least one of the target location or adjacent tissue as the probe are repositioned  (para 0006 “modify the visual indicator to track a change in the location of the distal tip within the fundus image in real-time”); display, on the viewing device, based on the determined at least one position, a graphical visual element for repositioning the probe such that the [device] extends toward the target location, the graphical visual element updating as the probe are repositioned (para 0009 “processor and memory of the tracking system are configured to generate the visual indicator to overlay the distal tip of the surgical instrument”, para 0010 “configured to modify the visual indicator to indicate the change in the distance between the distal tip of the surgical instrument and the retina by increasing or decreasing the size of the visual indicator in proportion to the change in distance between the distal tip of the surgical instrument and the retina”); determine, from the graphical visual element, that the probe is positioned such that the [device] has reached the target location (para 0006 “modify the visual indicator to indicate a change in the distance between the distal tip of the surgical instrument and the retina in real-time”, paras 0010-0011). 
Heeren fails to disclose the system for treating glaucoma by inserting a probe into the anterior chamber; having an implant located at or near the distal portion of the probe wherein the implant configured for insertion into target tissue at a target location; the target location being on or near at least one of a trabecular meshwork or a Schlemm's canal of the eye; determined thickness of the trabecular meshwork of the eye, wherein the data corresponding to the determined thickness of the trabecular meshwork of the eye is configured to allow a determination whether the trabecular meshwork of the eye is compressed.
Caffey teaches a probe having a forward imaging optical coherence tomography for performing manipulations within the OCT field of view. The probe combines OCT imaging and surgical manipulation capabilities into a single tool, allowing surgeons to improve their implantation times and the safety of the overall implantation and dissection (para 0010, 0018). The probe (device) assists the surgeon in placing implants such as stents or other implants (para 0041; fig 1B). Caffey teaches that the system is a used to perform glaucoma surgery wherein glaucoma shunt 180 is manipulated in the anterior chamber of the eye while the collecting channel 195 within the Canal of Schlemm is visualized at the same time (para 0041). Caffey further teaches wherein the at least one processor is further configured to: determine, from the OCT data, a thickness of the trabecular meshwork of the eye; and display, on the viewing device, data corresponding to the determined thickness of the trabecular meshwork of the eye, wherein the data corresponding to the determined thickness of the trabecular meshwork of the eye is configured to allow a determination whether the trabecular meshwork of the eye is compressed (para 0008 “Cross-sectional images of the posterior or anterior structures of the eye are produced by OCT scanning using the optical back-reflecting of light in a fashion analogous to B scan ultrasonography. The anatomic layers within the retina can be differentiated, retinal thickness can be measured…”; it is understood that the system can be used to determine the trabecular meshwork during glaucoma surgeries). It would have been obvious to one of ordinary skill in the art at the time to modify the OCT based surgical instrument of Heeren with the teachings of Caffey to include an implant at or near the distal portion of the probe to provide the predictable result of allowing surgeons to improve their implantation times and the safety of the overall implantation and dissection.


Regarding claim 27, modified Heeren renders the system of claim 26 obvious as recited hereinabove, Heeren teaches further comprising a microscope configured to use visible light to form an image of structures of the eye that can be viewed through an ocular of the microscope (paras 0047 and 0054).  

Regarding claim 28, modified Heeren renders the system of claim 27 obvious as recited hereinabove, Heeren teaches wherein the microscope OCT system obtains the OCT data via a component of the microscope (para 0054).  

Regarding claim 29, modified Heeren renders the system of claim 16 obvious as recited hereinabove, Heeren teaches comprising one or more optical fibers at least partially disposed within the probe, wherein the one or more optical fibers are configured to transmit and receive an OCT signal for producing the OCT data (para 0054 “Surgical instrument 146 may include one or more optical fibers and extending down the length of the instrument toward its distal tip to transmit and/or receive an OCT imaging beam”).   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792